Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 6, 2019                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158854(38)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re I.M. LONG, Minor.                                           SC: 158854                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 344326
                                                                    Oakland CC Family Division:
                                                                      2017-849503-NA
  _______________________________________/

          On order of the Chief Justice, the motion of petitioner-appellant to extend the time
  for filing her supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before June 14, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 6, 2019

                                                                               Clerk